Title: Dolley Madison to Frances Wright, 28 February 1825 (letter not found)
From: Madison, Dolley
To: Wright, Frances


        ¶ Dolley Madison to Frances Wright. Letter not found. 28 February 1825. Described as a one-page autograph letter, signed, in American Book Prices Current (1973), 1085, informing Wright that a carriage was being sent for her. On 23 Feb. 1825, Wright had written Dolley Madison from Washington: “Ten days since my dear Madam we were about to set out for Montpelier, when I was seized with a severe cold & sorethroat wch has confined me ever since to my room. I doubly regret this delay as the visit to wch we have so long looked forward with impatience must now I fear be reduced to one of a day. We shall leave this on Saturday next & be at Orange Court-house, by stage, on the day following, Sunday” (DMDEThe Dolley Madison Digital Edition, ed. Holly C. Shulman (Charlottesville: University of Virginia Press, Rotunda, 2004), http://rotunda.upress.virginia.edu/dmde/default.xqy.).
      